Citation Nr: 0105919	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  95-38 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1966 to 
May 1972, as well as active naval service from July 1972 to 
July 1974.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
San Francisco Regional Office (RO) March 1993 rating decision 
which granted service connection for PTSD, assigning it a 10 
percent rating.  By decision in November 1993, the rating of 
the veteran's service-connected PTSD was increased from 10 to 
30 percent; nevertheless, the claim remains in controversy 
where less than the maximum available benefit is awarded.  AB 
v. Brown, 6 Vet. App. 35 (1993).  During the pendency of this 
appeal, the claims file was transferred to the Waco RO which 
now has jurisdiction over this case.


REMAND

VA medical records from October to December 1996 document 
treatment for symptoms and impairment including the veteran's 
service-connected PTSD.  In December 1996, his treating 
physician indicated that his PTSD was chronic and severe, and 
that he did not abuse alcohol or drugs.  

Most recently, a VA psychiatric examination was performed in 
May 1997; however, at the outset, the examiner indicated that 
"the reason for this examination [was] not quite clear."  
On examination, some of the veteran's PTSD-related symptoms, 
as well as past history of other, unrelated impairment were 
addressed.  Personality disorder, history of pedophilia, 
history of "serious" alcohol dependence, and mild PTSD were 
diagnosed.

Based on the foregoing, the Board concludes that another 
complete VA psychiatric examination should be performed in 
conjunction with a review of the entire claims file, to 
assess the severity of the veteran's PTSD, and to reconcile 
the different opinions relative thereto reached by the 
veteran's treating physician in December 1996 and a VA 
examiner in May 1997, expressed in terms of the pertinent 
rating criteria, see Massey v. Brown, 7 Vet. App. 204 (1994).  
On reexamination, to the extent possible, the manifestations 
of and impairment from the service-connected PTSD should be 
distinguished from any coexisting, nonservice-connected 
mental disability.  See Mittleider v. West, 11 Vet. App. 181 
(1998).

On VA psychiatric examination in May 1997, the veteran 
indicated that he received ongoing VA psychiatric treatment 
and therapy, but the most recent records of psychiatric 
treatment are dated in December 1996.  Accordingly, prior to 
final resolution of his increased rating claim, all 
outstanding pertinent clinical records should be associated 
with the file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(when VA is on notice of the existence and relevance of 
evidence, it must obtain same prior to issuing a decision).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the 
veteran names, addresses and approximate 
dates of treatment of medical care 
providers who may have treated him for 
his PTSD since August 1992.  After any 
necessary authorization is obtained, 
copies of all relevant VA or private 
reports of treatment (not already of 
record) should be secured and added to 
the claims file.

2.  Then, the veteran should be afforded 
a VA psychiatric examination to 
determine the severity of his service-
connected PTSD.  The examination report 
should include a description of the 
veteran's symptoms, clinical findings, 
and associated functional impairment.  
The claims file must be made available 
to the examiner for review in 
conjunction with the examination.  The 
examiner should identify the severity of 
the functional impairment associated 
with the veteran's PTSD, particularly as 
it affects his social and industrial 
adaptability.  See Massey, 7 Vet. 
App. at 207.  The examiner should assign 
a GAF score and explain the meaning of 
the numerical score, in compliance with 
Thurber v. Brown, 5 Vet. App. 119 
(1993).  The examiner should also 
comment on how the veteran's PTSD 
affects his employability.  All 
symptomatology and impairment associated 
with his service-connected PTSD should 
be distinguished from any coexisting, 
nonservice-connected psychiatric 
disability.  If it is impossible to 
distinguish the symptoms, the examiner 
should so state for the record.

3.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board review.  The 
veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


